DETAILED ACTION
	For this Office action, Claims 21-30 are pending.  Claims 1-20 and 31 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see the Applicant Arguments/Remarks Made in an Amendment, filed 12 August 2022, regarding the rejections over Claims 1-20 respectively under 35 U.S.C. 102(a) and 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has canceled Claims 1-20, rendering said grounds of rejection moot; therefore, said grounds of rejection have been withdrawn.  
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12 August 2022, with respect to the objections to Claims 21-30 have been fully considered and are persuasive.  The objections to Claims 21-30 have been withdrawn.  For more detail on why the objections have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 12 August 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Brian F. Swienton on 23 August 2022.

The application has been amended as follows: 
Claim 21 shall now read as:
21.  (Line 17)…the at least one first contacting device conduit configured to transport ozonated water outputted from the…

Claim 30 shall now read as:
30.  (Lines 5-6)…least one first contacting device conduit, at least one mixed gas conduit, at least one off gas 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent Claim 21, upon which the remaining pending claims are dependent, recites a first contacting device for creating a solution of ultrapure water and a gas—wherein ozonated water is outputted—and at least a second contacting device that receives the ozonated water from the first contacting device and mixed gas from a mixed gas conduit.  Furthermore, Claim 21 recites at least one off gas conduit that directs a portion of the mixed gas from the at least second contacting device back to the first contacting device.  These features, in combination with the remaining claim language, are not taught or suggested in the prior art; therefore, the claims are considered allowable after entry of the examiner amendments above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        08/23/2022